In an action by a husband for divorce, in which his wife interposed an answer consisting of a general denial and a counterclaim for separation, the appeal is from an order which denied her motion for temporary alimony and a counsel fee. Order reversed, with $10 costs and disbursements, and motion granted to the extent (1) of allowing appellant a counsel fee of $200, payable $100 within 20 days after the entry of the order hereon and $100 when the ease is placed on the calendar for trial, and (2) of referring the question of temporary alimony to the trial court for disposition. Under the circumstances presented, appellant was entitled to a counsel fee to enable her to defend the action. (Cf. Toman v. Toman, 280 App. Div. 990.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.